Dismissed and Memorandum Opinion filed October 1, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00503-CV
                               NO. 14-13-00573-CV

     GILJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellants

                                           V.

                      THE CITY OF HOUSTON, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-33288A

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a “judgment against the City entered on
June 5, 2013.” The record does not contain a judgment against the City filed on
that date. The record contains an order granting the City’s plea to the jurisdiction,
which was made final by the court’s severance order signed February 26, 2013.
Notice of appeal was filed June 5, 2013.

      Appellant’s notice of appeal was not filed timely. See Tex. R. App. P. 26.1.
On September 3, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless any party filed a
response within ten days showing meritorious grounds for continuing the appeal.

      Appellants filed a response in which they contend they were confused about
the finality of the judgment due to the trial court’s docket control order. The
record reflects that appellants filed suit against The City of Houston, James
Washington, and Prentice and Helen Slaughter. The City of Houston filed a plea
to the jurisdiction, which was granted on February 6, 2012. On February 26, 2013,
the trial court granted the City’s motion to sever the ruling on the plea to the
jurisdiction. The court severed the cause and assigned a separate cause number of
2011-33288A. Where an order does not dispose of all issues and all parties, it is
interlocutory and is not appealable without express statutory authorization,
severance, dismissal, or non-suit. Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992). In this case, the trial court’s order granting the City’s plea to the
jurisdiction was interlocutory until severed by the February 26, 2013, severance
order. At that time, the order on plea to the jurisdiction was final and appealable,
but appellants did not file a timely notice of appeal.

      According to appellant’s response, the trial court subsequently entered a
docket control order in cause number 2011-33288A. Although appellants contend
they were confused by the docket control order and did not understand that the
severed cause was final, their response fails to demonstrate that this court has
jurisdiction to entertain the appeal.

      Accordingly, the appeal is ordered dismissed.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
                                           2